Citation Nr: 1124017	
Decision Date: 06/23/11    Archive Date: 06/29/11

DOCKET NO.  97-32 161A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability as due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from November 1980 to November 1984.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 1997 rating decision of the Montgomery, Alabama, Regional Office (RO) which denied service connection for a chronic back disorder and an increased disability evaluation for the Veteran's hemorrhoids.  In August 2001, the Board remanded the Veteran's claims to the Montgomery, Alabama, Regional Office for additional action.

In April 2002, the Montgomery RO, in pertinent part, re-characterized the Veteran's right inguinal hernia disability as right inguinal hernia repair residuals evaluated as 10 percent disabling.  In July 2002, the RO denied service connection for the loss of use of a creative organ. The Veteran moved to Georgia. The claims file was subsequently transferred to the Atlanta, Georgia RO.  

In August 2004, the RO re-characterized the Veteran's inguinal hernia disabilities as post-operative bilateral inguinal hernia repair residuals; assigned a 40 percent evaluation for that disability; and effectuated the award as of April 1, 1996.  In January 2005, the Veteran was afforded a hearing before the undersigned Veterans Law Judge, and a transcript of this hearing is of record.  In April 2005, the Board denied both service connection for a back disorder and the loss of use of a creative organ, as well as denying increased evaluations for the Veteran's post-operative bilateral inguinal hernia repair residuals and hemorrhoids.  The Veteran subsequently appealed to the United States Court of Appeals for Veterans Claims (Court).

In February 2007, the Court set aside the April 2005 Board decision and remanded the Veteran's appeal to the Board for additional action.  In December 2007, the Board remanded the Veteran's appeal to the RO for remedial action.  In December 2008, the Board again remanded the Veteran's appeal to the RO for evidentiary development.  

The Board, in November 2009, remanded the claim for entitlement to a TDIU based on the holding of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  That is, the Board noted that the Veteran raised a claim for individual unemployability as part of the claims for increased ratings, and it was directed that he be provided notice as to how to substantiate a claim for a TDIU (that portion of the claims had not been addressed by the RO in accordance with Rice).  In addition to this remand, the November 2009 Board decision denied claims for entitlement to service connection for a chronic back disorder and sterility/loss of use of a creative organ.  Additionally, increased ratings for service-connected hemorrhoids and bilateral inguinal hernias were denied, and a separate 10 percent evaluation was established for painful inguinal hernia scars.  

The directed notification actions have been satisfied; however, further evidentiary development is required before a final adjudication on entitlement to a TDIU can be made.  Accordingly, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The current case has a rather long procedural history, and the claim for entitlement to TDIU was raised pursuant to recent U.S. Court of Appeals for Veterans Claims (Court) jurisprudence.  That is, the Veteran, in pursuing claims for increases in disability ratings, raised the issue that he was unable to work as due to his service-connected conditions.  In Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the Court held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  The Board, in noting that a claim for TDIU had been raised, remanded the case in November 2009 so that the Veteran could be afforded notice on how to substantiate the claim for entitlement to a TDIU.  This notice was provided to the Veteran in a February 2010 letter.  

With regard to the merits of the issue, the Board notes that the Veteran is currently in receipt of service connection for bilateral hernia residuals at a 40 percent rating, for painful scars of bilateral hernia repair at a 10 percent rating, and for hemorrhoids at a noncompensable rating.  The overall combined rating is 50 percent.  The Veteran contends that these disabilities, on their own or in combination, prevent him from engaging in any type of substantially gainful employment.  

The record shows that the Veteran has not worked since May 2002, when he left his most recent position as a school custodian.  The Veteran is a high school graduate who has worked in manual labor positions throughout his employment history.  In addition to his service-connected disabilities, medical evidence shows that the Veteran experiences schizoaffective disorder, major depressive disorder, and chronic obstructive pulmonary disease (COPD).  These are significant physical and mental comorbidities, and the Veteran is in receipt of disability benefits from the Social Security Administration (SSA).  The SSA records include a determination from an Administrative Law Judge (ALJ), dated in June 2005, which includes right inguinal hernia as a reason for the Veteran's disablement.  This ALJ stated that the hernia was productive of "reduced" capability to perform in a sedentary environment, although it was not clear if this disability, in and of itself, was productive of unemployability.  

A TDIU may be assigned where the schedular rating is less than total when the claimant is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  See 38 C.F.R. § 4.16(a).  In the current case, the Veteran has not met the threshold requirements for entitlement to a TDIU on a schedular basis; however, this does not mean that the claim must necessarily fail.  Indeed, TDIU may still be warranted if the Veteran does not meet the criteria for a schedular entitlement, and the evidence of record still demonstrates that he is unable to secure or follow substantially gainful occupation by reason of service-connected disabilities.  See 38 C.F.R. § 4.16(b).   In such a case, however, entitlement to an extraschedular TDIU would require the Board to first determine whether referral to the Director of the Compensation and Pension Service is warranted.  Id.

The Veteran has not, as of yet, been afforded an examination which specifically addresses the impact of his service-connected conditions on his ability to secure and maintain gainful employment.  There are, however, in addition to the June 2005 SSA ALJ's determination, some medical findings which do indicate at least some level of interference in employment from the service-connected conditions.  Specifically, in the narrative portion of a May 2008 VA examination, it was noted that the Veteran has not worked since May 2002 due to a combination of "mental and medical" disabilities.  The specific contribution of service-connected disabilities, or lack thereof, was not discussed.  In addition, the bilateral hernia condition was expressly identified in the examination report as causing some level of impairment in activities of daily living, to include shopping, chores, exercise, and recreation.  This was somewhat muddied by a later VA examination, dated in February 2009, which stated that daily activities were not substantially limited.  

The Veteran's representative has argued that, in the issuance of the most recent supplemental statement of the case (SSOC), the Appeals Management Center (AMC) erred in relying too heavily on the SSA's determination that a mental illness, which is not service-connected, was the cause of the Veteran's inability to work.  The representative specifically argued that a physical examination, addressing the impact of service-connected disabilities on employment, had not been offered, and that one should be afforded before a final adjudication can be reached.  Given the findings of the SSA ALJ (which noted, at a minimum, a "reduction" in work ability due to hernia), and the findings of the VA examination in 2008 (which indicate physical impairment as productive of unemployability), the Board agrees with the Veteran's representative.  Thus, an examination should be afforded which specifically addresses what impact, if any, the service-connected hernias, hernia scars, and hemorrhoids have with regard to employability.  Specifically, it is asked whether these specific conditions, either individually or in tandem with each other, prevent the Veteran from obtaining and maintaining substantially gainful employment.  See 38 C.F.R. § 4.16.   Should the results of this examination find that the Veteran is unemployable as due to the service-connected disorders, and should the Veteran still not meet the threshold requirements for a schedular TDIU, the case must be referred to the Director of VA's Compensation and Pension Service for consideration of an extraschedular TDIU.  See Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet. App. 337 (1996).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine if it is at least as likely as not (50 percent probability or greater) that service-connected bilateral post-operative hernias, hernia scars, and hemorrhoids, individually or in combination with each other, prevent the Veteran from engaging in any type of substantially gainful employment.  The examiner is advised that consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by nonservice-connected disabilities.  A detailed rationale should be attached to any conclusions reached.  

2.  If, and only if, the findings of the directed VA examination indicate that the Veteran is unable to secure substantially gainful employment as due to his service-connected disabilities, and the Veteran still does not meet the threshold requirements for a schedular TDIU, the claim must be dispatched to the Director of VA's Compensation and Pension Service for consideration of entitlement to TDIU on an extraschedular basis.

3.  Once the above-directed development has been completed, if the disposition of the claim for entitlement to a TDIU should remain less than fully favorable, issue an appropriate supplemental statement of the case and forward the claim to the Board for final adjudication.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


